       Case 4:19-cv-04975-PJH Document 102-1 Filed 09/18/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
     Attorneys for Plaintiff State of California
11
     Additional Counsel Listed on Signature Page
12
                               IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                   Case No. 4:19-cv-04975-PJH
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF
      PENNSYLVANIA and STATE OF
19    OREGON,                                            SUPPLEMENTAL DECLARATION OF
                                                         JENNIFER VAN HOOK IN SUPPORT
20                                           Plaintiffs, OF PLAINTIFFS’ MOTION FOR
                                                         PRELIMINARY INJUNCTION
21                   v.
                                                         Date:           October 2, 2019
22                                                       Time:           9:00 a.m.
      U.S. DEPARTMENT OF HOMELAND                        Dept:           Courtroom 3, 3rd Floor
23    SECURITY; KEVIN MCALEENAN, in his                  Judge:          Hon. Judge Phyllis J. Hamilton
      official capacity as Acting Secretary of           Trial Date:     Not set
24    Homeland Security; U.S. CITIZENSHIP                Action Filed:   August 16, 2019
      AND IMMIGRATION SERVICES; and
25    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
26    and Immigration Services,

27                                         Defendants.

28

          SUPPLEMENTAL DECL. OF JENNIFER VAN HOOK ISO MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 4:19-cv-04975-PJH
Case 4:19-cv-04975-PJH Document 102-1 Filed 09/18/19 Page 2 of 2
